  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 1 of 6 PageID #: 56



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JAMES H. HAMILTON,                               )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )          No. 4:20-CV-238 CDP
                                                  )
 RICH JENNINGS,                                   )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented petitioner James H Hamilton’s

amended petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 8. Petitioner

also filed a motion for leave to commence this action without prepayment of the required filing

fee. ECF No. 10. Based on the motion and financial information submitted in support, the Court

finds that petitioner is unable to pay the filing fee in this matter. The motion to proceed without

prepayment will be granted and the fee shall be waived. See 28 U.S.C. § 1915(a). Furthermore,

because the Court finds that this § 2254 habeas petition is successive and petitioner has not

obtained permission from the Eighth Circuit Court of Appeals to file a successive petition, the

petition will be denied and dismissed. See 28 U.S.C. § 2244(b)(3)(A).

                                           Background

       On February 19, 2020, the Court reviewed James H. Hamilton’s case-opening filing titled

“Motion for Void Judgement,” construing it as a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2254, based on the relief sought. See ECF No. 4. Because the petition was not drafted

on a court-provided form, the Court found it defective under Local Rule 2.06(A). The Court

directed the Clerk to send petitioner a blank form and ordered petitioner to file an amended petition
  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 2 of 6 PageID #: 57



within thirty (30) days. The Court also noted that court records indicated that petitioner had

already filed two prior 28 U.S.C. § 2254 petitions with this Court based on the same state court

case number at issue in his motion. As a result, the Court warned petitioner that before a second

or successive petition can be filed in the district court, petitioner must first get an order from the

Eighth Circuit Court of Appeals authorizing this Court to consider a successive application.

         In response to the Court’s Order, petitioner filed a letter with the Court on March 2, 2020,

asking the Court for an extension of time to file his amended motion on the form provided by the

Court. ECF No. 5. In that letter, petitioner stated that he “must get an order from the Eighth

Circuit Court of Appeals authorizing this Court to consider the successive application” in this case.

Id. at 1. The Court granted petitioner an extension of time and petitioner filed his amended petition

in a timely manner. ECF Nos. 7-8.

                                      Procedural Background

         Petitioner files the instant § 2254 petition to challenge a 2006 conviction in Missouri state

court. As previously summarized by this Court:

         On October 20, 2006, a jury found petitioner guilty of forcible rape in violation of
         § 566.030, Mo.Rev.Stat., forcible sodomy in violation of § 566.060, and
         kidnapping, in violation of § 565.110. The trial court sentenced petitioner as a prior
         offender to two concurrent terms of imprisonment of 20 years and one consecutive
         term of 5 years. On January 23, 2007, the Missouri Court of Appeals affirmed
         petitioner’s convictions and sentences. State v. Hamilton, 212 S.W.3d 171 (Mo. Ct.
         App. 2007).

         Petitioner filed a timely motion for post-conviction relief pursuant to Missouri
         Supreme Court Rule 29.15, which the post-conviction court denied. On June 15,
         2010, the Missouri Court of Appeals summarily affirmed the denial of post-
         conviction relief. Hamilton v. State, 313 S.W.3d 707 (Mo. Ct. App. 2010).


Hamilton v. Denney, No. 4:10-CV-2083-CEJ, ECF No. 25, at 1 (E.D. Mo. order dated Oct. 18,

2013).



                                                   2
  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 3 of 6 PageID #: 58



        On November 1, 2010, petitioner filed his first § 2254 petition in this Court challenging

his 2006 Missouri state court conviction. Hamilton v. Denney, No. 4:10-CV-2083-CEJ (E.D. Mo.

Nov. 1, 2010). Petitioner raised five grounds for relief in that petition, including that the trial court

erred in allowing improper argument by the prosecutor to the jury during closing, the trial court

erred in allowing improper cross-examination of a witness by the prosecutor, and three alleged

grounds of ineffective assistance of trial counsel. Id. at ECF No. 1. The Court denied the petition

on October 18, 2013 and did not issue a certificate of appealability. Id. at ECF Nos. 25-26.

Petitioner’s appeal to the Eighth Circuit Court of Appeals was dismissed. Id. at ECF Nos. 32-34.

        On December 2, 2013, petitioner filed a second § 2254 petition challenging the same 2006

Missouri state court conviction. Hamilton v. Denney, No. 4:13-CV-2437-CEJ (E.D. Mo. Dec. 2,

2013). In that case, petitioner raised a single ground for relief: that a prior state-court conviction

was improperly used to enhance his 2006 sentence as a prior offender. Id. at ECF No 5. Because

this ground was not raised in his first § 2254 petition, the Court found it to be a “new claim of

constitutional error,” challenging his state court conviction. Id. at ECF No. 6 at 3. However,

petitioner had not obtained the required leave from the United States Court of Appeals for the

Eighth Circuit for submitting a second or successive § 2254 petition raising new grounds. See 28

U.S.C. § 2244(b)(3)(A). As a result, the Court dismissed the petition without prejudice to

petitioner filing his claim in the Court of Appeals. There is no indication in the court records that

petitioner ever sought or obtained permission for a successive petition – concerning his 2006

conviction – from the Court of Appeals.

                                      Pending § 2254 Petition

        In the § 2254 amended petition currently before the Court, petitioner raises six grounds for

relief: (1) “false arrest,” alleging petitioner was arrested “without the Constitutional warrant



                                                   3
  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 4 of 6 PageID #: 59



requirements and lack of probable cause;” (2) “search and seizure,” alleging warrantless search of

his apartment on March 29, 2002; (3) “complaint filed / preliminary hearing,” alleging that the

court which held petitioner’s preliminary probably cause hearing lacked jurisdiction over him in

violation of his substantive due process rights; (4) “jurisdiction,” alleging he “should have been in

a district court not a circuit court;” (5) a challenge to the use of a prior conviction to enhance his

2006 sentence as a prior offender; and (6) an alleged due process violation by the state trial court

in using a coerced confession. ECF No. 8 at 4-11. Petitioner asserts that he did not raise these

grounds for relief earlier because he “did not know the law of the land at that time.” Id. at 4, 6-7.

Petitioner states that he currently has a pending case regarding “jurisdiction” in Missouri state

court; however, the Court can find no such case on Missouri Case.net, the State of Missouri’s

online docketing system. See id. at 12 (citing Missouri case no. 1922-CC-11644).

                                              Discussion

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. A claim presented in a “successive habeas corpus application under section

2254 that was presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1).

Furthermore, for claims in a successive application that were not presented in a prior application,

“the applicant shall move in the appropriate court of appeals for an order authorizing the district

court to consider the application.” 28 U.S.C. § 2244(b)(3)(A); see also Boyd v. United States, 304

F.3d 813, 814 (8th Cir. 2002) (stating that authorization by the Eighth Circuit Court of Appeals is

a “prerequisite under 28 U.S.C. § 2244(b)(3) ... to the filing of a second or successive habeas

petition”).




                                                   4
  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 5 of 6 PageID #: 60



       Here, it plainly appears that petitioner is not entitled to relief because his petition is

successive. Petitioner raised the same arguments as ground (5) in his prior § 2254 petition, which

he filed in this court in December 2013. See Hamilton v. Denney, No. 4:13-CV-2437-CEJ (E.D.

Mo. Dec. 2, 2013). However, the other five grounds raised in the instant amended § 2254 petition

do not appear to have been raised in either of petitioner’s prior § 2254 filings. Although ground

(5) was raised in a prior petition, it was never considered on the merits because that prior § 2254

petition was dismissed as successive. Therefore, all the grounds raised in the instant amended

petition are essentially new claims for § 2254 review.

       Regardless, this successive petition must be dismissed. To the extent petitioner seeks to

relitigate claims that he brought in his original petition, those claims must be denied pursuant to

28 U.S.C. § 2244(b)(1). To the extent that petitioner seeks to bring new claims for habeas relief,

petitioner must obtain leave from the United States Court of Appeals for the Eighth Circuit before

bringing those claims in this Court. 28 U.S.C. § 2244(b)(3)(A). Although petitioner mentions

seeking Eighth Circuit leave to file a successive petition (ECF No. 5), there is no evidence in the

record that petitioner has sought or received such relief. Because petitioner has not been granted

leave to file a successive habeas petition by the Eighth Circuit Court of Appeals, the petition must

be denied and dismissed as successive. Boyd, 304 F.3d at 814 (stating that a district court should

dismiss a second or successive habeas petition for failure to obtain authorization from the Court

of Appeals).

       Accordingly,

       IT IS HEREBY ORDERED that James H. Hamilton’s motion for leave to proceed in

forma pauperis [ECF No. 10] is GRANTED and the filing fee is waived.




                                                 5
  Case: 4:20-cv-00238-CDP Doc. #: 11 Filed: 05/26/20 Page: 6 of 6 PageID #: 61



       IT IS FURTHER ORDERED that the amended petition for relief under 28 U.S.C. § 2254

is DENIED and DISMISSED as successive.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue. See 28

U.S.C. § 2253.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 26th day of May, 2020.


                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE




                                           6
